WICKERSHAM, District Judge.
The plaintiff alleges and the defendant admits that Cascaden was and is the owner of the mine upon which the liens are sought to be fore- . closed. He defends upon the ground that the lien claimants ..were employed by the lessees. The evidence, however, dis- . closes that the leases were not recorded and the claimants had ■ no knowledge of them. When offered in evidence these leases show, also, that Cascaden reserved a royalty therein : of a full 40 per cent, of the gross output of the labor of these .claimants — 40 per cent, of the gross output of the mine — and : to that extent he received the actual value of their labor. He ■was a beneficiary in every pick stroke made by them, and to -that extent was interested in the lease with the lessees. They ..were in a sense partners and coemployers of the claimants. • The defendant was interested in the development work done - by the claimants, both as an owner and as a working partner ..-with the lessees. Though the lessees might abandon the lease, has they seem to have done, yet the labor of the lien claimants -was of a special advantage and value to the defendant and ..his mine in its character as development work. It tended to á.nd did demonstrate the location of the pay or waste dirt in .the mine for future operations therein. Under the terms of the.: lease the lessees and defendant were jointly interested in the labor of the claimants. To that extent they were mining partners. True, their contract provided that the lessees . .should pay the laborers; but of that the laborer was not ap- ;■ prised, since the lease was not recorded, and its contents •were not otherwise actually called to his notice.
. Section 265 of the Civil Code of Alaska provides that:
“See. 265. Every building, or other improvement mentioned in section 202, constructed upon any lands with the knowledge of the owner or the person having or claiming any interest therein, shall be held to have been constructed at the instance of such owner or person having or claiming any interest therein; and the interest 'owned or claimed shall be subject to any lien filed in accordance *151with the provisions of this code, unless such owner or person having or claiming an interest therein shall, within three days after he shall have obtained knowledge of the construction, alteration or repair, give notice that he will not be responsible for the same, by posting a notice in writing to that effect in some conspicuous place upon the land, or upon the building or other improvement situated thereon.”
The defendant admits that he did not post any notice on this mine, or give the laborers any other notice that he would not be responsible for the value of the improvements made by them in tunneling and cross-cutting the claim. Without citing authorities in support thereof, it is my judgment that, under the peculiar working of these leases, the knowledge and presence of the defendant on the ground, and his failure to record his leases or post notices, as required by the statute, his mine must be held liable under the statute for the value of claimant’s work thereon.
Let findings, conclusions, and decree be drawn in accordance herewith.